

117 HR 5160 IH: Native American Entrepreneurial Opportunity Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5160IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Ms. Davids of Kansas (for herself and Mr. Neguse) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo establish an Office of Native American Affairs within the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the Native American Entrepreneurial Opportunity Act.2.Office of Native American AffairsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 49 (15 U.S.C. 631 note) as section 50; and(2)by inserting after section 48 (15 U.S.C. 657u) the following:49.Office of Native American Affairs(a)DefinitionsIn this section:(1)Associate AdministratorThe term Associate Administrator means the Associate Administrator for Native American Affairs appointed under subsection (c).(2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 8(a)(13). (3)Native Hawaiian OrganizationThe term Native Hawaiian Organization has the meaning given the term in section 8(a)(15).(4)OfficeThe term Office means the Office of Native American Affairs described in this section.(b)Establishment(1)In generalThere is established within the Administration the Office of Native American Affairs, which shall be responsible for establishing a working relationship with Indian Tribes and Native Hawaiian Organizations by targeting programs of the Administration relating to entrepreneurial development, contracting, and capital access to revitalize small business concerns owned and controlled by individuals who are members of Indian Tribes or Native Hawaiian Organizations and economic development in Indian country. (2)Connection with other programsTo the extent reasonable, the Office shall connect Indian Tribes and Native Hawaiian Organizations to programs administered by other Federal agencies related to the interests described in paragraph (1). (3)Field officesThe Office may establish field offices within such regional offices of the Administration as may be necessary, with initial focus on those parts of Indian Country most economically disadvantaged, to perform efficiently the functions and responsibilities of the Office. (c)Associate AdministratorThe Office shall be headed by an Associate Administrator for Native American Affairs, who shall—(1)be appointed by and report to the Administrator;(2)have knowledge of Native American cultures and experience providing culturally tailored small business development assistance to Native Americans; (3)carry out the program to provide assistance to Indian Tribes and Native Hawaiian Organizations and small business concerns owned and controlled by individuals who are members of those groups;(4)administer and manage Native American outreach expansion;(5)enhance assistance to Native Americans by formulating and promoting policies, programs, and assistance that better address their entrepreneurial, capital access, business development, and contracting needs, and collaborate with other Associate Administrators and intergovernmental leaders with similar missions across Federal agencies on the development of policies and plans to implement new programs of the Administration, while supplementing existing Federal programs to holistically serve those needs; (6)act as an ombudsman for Native Americans for programs of the Administration; (7)provide grants, contracts, cooperative agreements, or other financial assistance to Indian Tribes and Native Hawaiian Organizations, or to private nonprofit organizations governed by members of those entities, that have the experience and capability to—(A)deploy training, counseling, workshops, educational outreach, and supplier events; and(B)access the entrepreneurial, capital, and contracting programs of the Administration, including the Community Navigator pilot program; (8)assist the Administrator in conducting, or conduct, Tribal consultation to solicit input and facilitate discussion of potential modifications to programs and procedures of the Administration; and (9)recommend annual budgets for the Office. (d)Authorization of appropriationsThere is authorized to be appropriated to the Office to carry out this section $5,000,000 for each of fiscal years 2022 through 2026..